DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is filed on Nov 18, 2019, the claims 1-20 are pending for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 2014/0032779A1), in view of Gupta (US 2020/0050384A1), 
Regarding claim 1,
Boucher teaches, a method of using high speed data transfer protocol to transfer data between a host and a storage system, comprising (see fig. 3, and abstract, and para [0039]): 
determining if a portion of data is a candidate for being transferred using the high speed data transfer protocol (see fig. 3(#59),and para [0040] Candidate data transfers in a faster speed (i.e. higher speed))
Packet transfer in a high/fast speed protocol.); and 

if the portion is not a candidate for high speed data transfer, transferring the data using a relatively low speed data transfer protocol (see fig. 3 (#59 and 61), and para [0040] line 12-14, The small percent of frames (i.e. portion of data frame) that are not fast-path (i.e. highest) candidates are sent 61 to the host protocol stacks for slow-path protocol processing.)

Boucher doesn’t explicitly teach,
if transferring the portion of data using the high speed data transfer protocol is unsuccessful, transferring the data using the relatively low speed data transfer protocol. 

In analogous art, 
Gupta teaches,
if transferring the portion of data using the high speed data transfer protocol is unsuccessful, transferring the data using the relatively low speed data transfer protocol (see para [0038] Operation fails (i.e. unsuccessful), this is the reason, a host system 106 and the operation to be retried using a slower communication path 302 such as zHPF.) 


low speed data transfer protocol of Gupta. A person of ordinary skill in the art would have been motivated to do this to utilize a failover data transfer (Gupta: [0005])
Regarding claim 2,
Boucher and Gupta teach claim 1,
Boucher fails to teach, wherein the high speed data transfer protocol is zHyperlink.
Gupta further teaches, 
wherein the high speed data transfer protocol is zHyperlink (see para [0035], [0037] transferring at high speed using zHyperling protocol).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a high speed data transferring protocol of Boucher with the high speed data transfer protocol is zHyperlink of Gupta. A person of ordinary skill in the art would have been motivated to do this to save a bandwidth and time (Gupta: [0002])

Regarding claim 3,
Boucher and Gupta teach claim 1,
Boucher fails to teach, wherein the relatively low speed data transfer protocol is zHPF.
Gupta further teaches, 
wherein the relatively low speed data transfer protocol is zHPF (see  [0038] a host system 106 and the operation to be retried using a slower communication path 302 such as zHPF.)
failover data transfer (Gupta: [0005])

Regarding claim 4,
Boucher and Gupta teach claim 1,
Boucher further teaches,  
wherein the high speed data transfer protocol uses a first connection between the host and the storage system and the relatively low speed data transfer protocol uses a second connection between the host and the storage system (see fig. 3 #61), and para [0041] last line ,validated frames are processed by the host CPU even for the slow-path processing.)

Regarding claim 5,
Boucher and Gupta teach claim 4,
Boucher further teaches, wherein the first connection is one of: a PCIe connection or an InfiniBand connection (see para [0050] Hardware logic 171 of the INIC 150 is connected to a network 155, with a peripheral bus (PCI) 157 connecting the INIC and host.)  

Regarding claim 6,

Gupta further teaches, wherein the second connection is a FICON connection (see para [0038] If a synchronous I/O operation cannot be completed in that amount of time, the synchronous I/O operation may be failed and the host system 106 may retry the operation over a non-optimal path 302 such as FICON.  
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a high speed data transferring protocol of Boucher with a FICON connection of Gupta. A person of ordinary skill in the art would have been motivated to do this to utilize a failover data transfer (Gupta: [0005]).

Regarding claim 7,
Boucher and Gupta teach claim 1,
Boucher further teaches, wherein determining if the portion of data is a candidate for being transferred using the high speed data transfer protocol determines if the data has recently been accessed (see para [0046] a message for which a fast-path connection has been established, such as shown in FIG. 4C, has a packet that is not easily handled by the CPD. In this case the packet is sent to be processed by the protocol stack 44.)

Regarding claim 9,
Boucher and Gupta teach claim 1,
Boucher further teaches, 
split up into smaller portions that are examined for possible transfer using the high speed data transfer protocol (see para [0006] and [0039] split the data into smaller units for transmission to the other host's transport layer.).  

Regarding claim 10,
Boucher and Gupta teach claim 1,
Boucher further teaches, wherein a drivers layer on the host determines if a portion of the data is a candidate for being transferred using the high speed data transfer protocol (see para [0049])
Claim 11 recites all the same elements of claim 1, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 2, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 3, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 4, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14
Claim 15 recites all the same elements of claim 5, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 6, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 7, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 8, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 9, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18.
Claim 20 recites all the same elements of claim 10, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 7/14/2021.
/Sm Islam/
Examiner, Art Unit 2457


/UZMA ALAM/Primary Examiner, Art Unit 2457